DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (1) “the front wall board and the rear wall board each have a surface which is to be located on the inner side when the front wall board and the rear wall board are in a bent state and to which the support leg forming board is joined, and the side wall board has a surface which is to be located on the inner side when the side wall board is in a bent state and to which the seat board forming board is joined” (claim 13)  and (2) “the strip-shaped portion separated by using the perforated line is usable as a pillow for a user by being rolled up, and the case from which the portion has been separated is usable as a mattress to be laid on the seat board” and “taking out of the content of the case” (of claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Notably the front/rear/side wall boards themselves being in a ‘bent state’ (i.e., the front wall appears to be planar, not bent) is not shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of purported merits and speculative applications (e.g. “to provide a preferable piece of temporary furniture” “which is less burdensome with respect to preparation, assembly, and the like” “which is not subject to the problem of size mismatch between a piece of furniture and a partition” “suitable for emergency use” “in the manner of a pop-up book”) and implying phrases (“A partition equipped bed 1” “The entire partition-equipped bed 1.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12, 14, 15, 16, 17, and 19 (for the sake of conciseness), the following limitations are recited: 
Claim 12: “seat board forming board to be placed on the support leg” “is joined to one of the plurality of partition forming boards” “each made of a corrugated board in a manner that allows the seat board forming board to angularly displace from a state of being overlaid on a surface of the partition forming board to a state of being perpendicular to the partition forming board”
Claim 14: “a perforated line that allows forming an opening through which legs are to be put out”  “the opening allowing a tall user to lie down on the seat board placed on the support leg forming boards with his/her legs straighten”
Claim 15: “the plurality of partition forming boards and a furniture article forming board in a flatly folded state are housed in a case made of a corrugated board” “a perforated line that allows a strip-shaped portion to be separated from the case for taking out of the content of the case” “the strip-shaped portion separated by using the perforated line is usable as a pillow for a user by being rolled up” “the case from which the portion has been separated is usable as a mattress to be laid on the seat board”
Claim 16: “when the plurality of partition forming boards are unfolded such that an included angle at each of the bend portions is 90 degrees and the support leg forming boards are unfolded on the inner sides of the front wall board and the rear wall board, respectively, a reinforcing board having a slit extending upward from the lower edge thereof is attached to the support leg forming boards by being inserted into the slits in the support leg forming boards”
Claim 17: “one or more of the reinforcing boards are attached to the support leg forming boards so as to extend from the support leg forming board joined to the inner side of the front wall board to the support leg forming board joined to the inner side of the rear wall board” and
Claim 19: “the support leg forming board and the seat board forming board with an opening are joined to a surface of one of the wall boards that is a surface to be located on the inner side of the partition, and unfolding the support leg forming board into a 
Notably, the limitations above are unclear to examiner whether such limitations are intended as apparatus or method (or particularly methods of use). Active verbiage and phrases such as “joined” “forming” “housed” “allows…to be separate..for taking out” “separated by using” “usable” “by being rolled up” “from which the case has been separated is usable as a mattress” “to be laid on” “when… unfolded” “is attached” “by being inserted” “are attached to the” “so as to extend” “are joined to a surface” “unfolding the…placing the…result in formation of…” 
While examiner has attempted to consider any instances of ‘configured to’ that carry an understanding of functional language, the portions cited above lack this phrasing convention that render it difficult and indefinite to ascertain the scope of applicant’s claims. Such as for instance “the strip-shaped portion separated by using the perforated line is usable as a pillow for a user by being rolled up” in claim 15. It is unclear is such a limitation carries patentable weight and as to whether infringement occurs when a case is availed that merely has the strip shaped portion and the perforated line thereof that would make capable the intended use of the invention (usable as a pillow); where such capability and intended use is not given patentable weight. Or whether infringement occurs when a case is provided and the explicit steps of separating the strip-shaped portion and thereafter rolling the portion up and thereafter using the portion as a pillow is necessitated for infringement to occur. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph; Ex parte Lyell, 17 USPQ2d 1548 
For the purposes of examination, and in light of applicant’s preamble the claims are treated as apparatus claims and the limitations indicated above are construed as intended use or capabilities of the invention, the matters of which do not carry patentable weight. In light of the considerable number of phrases indicated above, the above rationale prevails for all other instances cited in the bulleted list above, while distinction will be made to the best of examiner’s understanding in the rejections themselves hereafter.
Further regarding claim 14, the limitation “the opening allowing a tall user to lie down on the seat board placed on the support leg forming boards with his/her legs straighten” is recited. While the limitation above is construed as intended use for the instant application for reasons cited above, the limitation “a tall user” itself is considered to reference an object that is variable (in this instance a human body). In the event applicant holistically addresses the matters above and ‘a tall user’ is maintained in the claim language, it is considered that such language is indefinite as applicant’s disclosure does not clarify what ‘a tall user entails’. For instance, the ‘tall user’ could be a young child or infant, or a full grown adult, or even a family pet. Wherein the limitation itself does not avail any clarity as to the dimension or scope of the 
Further regarding claim 15, the limitation “that allows a strip-shaped portion to be separated from the case for taking out of the content of the case” is recited. This limitation appears to be a machine or direct translation of the original application and the meaning is not immediately understood. To the best of examiner’s understanding, the limitation appears to be stating ‘a strip-shaped portion to be separated from the case, and thereafter taking the content out of the case’ perhaps. However, there is a lack of antecedent basis for the terminology/entity “the content” as “a content” has yet to be established in the claim appropriately. Examiner does not understand if ‘the content’ is the entirety of the temporary furniture article, and whether such ‘entirety’ also includes the outer box (indicated capable by intended use as usable as a mattress), and the strip-shaped portion (indicated capable by intended use as usable as a pillow). Or if ‘the content’ is only representative of previous claims. 

Claims 13 and 18 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim (claim 12 and subsequently dependent claim 13).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12-13, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toshikazu et al. (Japanese Pub. No. JP2017209321A); hereafter "Toshikazu".
Regarding claim 1, Toshikazu discloses (FIGS. 1-9 and 11-14) a temporary furniture article suitable for emergency use ([0002]: “emergency evacuation”), comprising: a partition (105/106; FIG. 1) and a furniture article (101/102/104; FIG. 2) each made of a corrugated board ([0009]: “corrugated cardboard”), the partition and the furniture article forming a one-piece 
Regarding claim 12, Toshikazu discloses (FIGS. 1-2 and 11-12) the temporary furniture article according to claim 1, wherein a seat board forming board (104; FIG. 2) to be placed on the support leg for forming a seat board of the furniture article is joined to one of the plurality 
Regarding claim 13, Toshikazu discloses (FIGS. 1-2, 6, 8, and 12) the temporary furniture article according to claim 12, wherein the plurality of partition forming boards include one side wall board (correspondent with 106/rear 105’s; FIGS. 1 and 12), a front wall board (leftmost 105; FIG. 1), and a rear wall board (rightmost 105; FIG. 1), each of the front wall board and the rear wall board being joined to one of opposite sides of the side wall board by a bend portion (105c; FIG. 1) intervening therebetween, the front wall board and the rear wall board each have a surface which is to be located on the inner side when the front wall board and the rear wall board are in a bent state (as illustrated in FIG. 1) and to which the support leg forming board is joined (as illustrated in FIG. 1 with the front/rear wall boards being joined with the support leg forming board through insertion of the partitions therein as illustrated and conveyed through FIGS. 1, 2, and 12), and the side wall board has a surface which is to be located on the inner side when the side wall board is in a bent state (As illustrated in FIG. 1) and to which the seat board forming board is joined (through insertion of 104a as illustrated and conveyed between FIGS. 1, 8, and 12), and when the plurality of partition forming boards are unfolded such that an included angle at each of the bend portions is 90 degrees (as illustrated in FIG. 6), unfolding the 
Regarding claim 16, Toshikazu discloses (FIGS. 1, 3-5, 8, and 12) the temporary furniture article according to claim 13, wherein the front wall board and the rear wall board each have the surface which is to be located on the inner side and to which the support leg forming board (101-103; FIGS. 1, 3-5, and 8) is joined (As illustrated in FIGS. 1 and 12), and each of the support leg forming boards (portions 102; FIGS. 3-5) is provided with a slit extending downward from the upper edge thereof (as understood and conveyed through FIGS. 4 and 8), and when the plurality of partition forming boards are unfolded such that an included angle at each of the bend portions is 90 degrees and the support leg forming boards are unfolded on the inner sides of the front wall board and the rear wall board (As illustrated and conveyed through FIGS. 1, 2, 8, and 12), respectively, a reinforcing board (103; FIG. 4 and 5) having a slit (103a; FIG. 5) extending upward from the lower edge thereof (As illustrated in FIG. 4) is attached to the support leg forming boards by being inserted into the slits in the support leg forming boards (As illustrated and conveyed through FIGS. 1, 2, and 4).
Regarding claim 17, Toshikazu discloses (FIGS. 13) the temporary furniture article according to claim 16, wherein one or more of the reinforcing boards are attached to the support leg forming boards so as to extend from the support leg forming board joined to the inner side of the front wall board to the support leg forming board joined to the inner side of 
Regarding claim 18, Toshikazu discloses (FIGS. 1 and 10-12) the temporary furniture article according to claim 13 wherein the seat board forming board to be placed on the support leg forming boards is divided in the middle in the length direction (as illustrated and conveyed through FIGS. 1, and 10-12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshikazu in view of Masahiro et al. (Japanese Pub. No. JP2007113366A); hereafter “Masahiro”.
Regarding claim 14, Toshikazu discloses (FIGS.1 and 12) the temporary furniture article according to claim 13, wherein the front wall board or the rear wall board is provided (as illustrated in FIGS. 1 and 12).
However, Toshikazu does not explicitly disclose wherein the front wall board or the rear wall board is provided with a perforated line that allows forming an opening through which legs are to be put out, the opening allowing a tall user to lie down on the seat board placed on the support leg forming boards with his/her legs straighten{ed}.
Regardless, Masahiro teaches (FIGS. 1, 4, and 9) a partition with a perforated line/opening (along 13/14 in FIG. 1 and 4/ and along 5/25 in FIG. 9). Where such partition avails an opening allowing passage therethrough of a person or portion thereof. 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the opening perforated line/partition opening of Masahiro into the front or rear wall of Toshikazu (as illustrated in FIGS. 1 and 12). Where the results would have been predictable, as Toshikazu already contemplates the absence of one wall to leave the partition space more open (as illustrated in FIG. 12) and such partitions are modularly assignable (As illustrated between FIGS. 10-12). Where the incorporation of the perforated line and closure/opening thereof (As Masahiro demonstrates in FIGS. 1, 4, and 9) on either the front wall or the rear wall of Toshikazu (As illustrated in FIG. 1) will avail the assembly of Toshikazu to modularly open or enclose the space of Toshikazu as the user desires, availing a degree of agency to the user and eminently and obviously availing more modular privacy without having to disassemble the assembly of Toshikazu to achieve the same effect, thereby making the assembly of Toshikazu more convenient to occupants. It has been held that the 
Regarding claim 19, Toshikazu discloses (FIGS. 1, 2, and 8) the temporary furniture article according to claim 12, wherein the plurality of partition forming boards are {three} wall boards joined together by intervening bend portions (As illustrated in FIG. 1), and the wall boards are configured to form, when an included angle of 90 degrees is formed at each of the bend portions and the outer edges of the wall boards at both ends are connected to each other, a partition providing surrounding on {three} sides, and the support leg forming board and the seat board forming board with an opening ([0023]: “Note that the top plate 104 is not necessarily formed in a shape corresponding to the opening shape of the outer peripheral sleeve body 101 as long as it is formed in a shape covering at least a part of the upper surface of the lattice body 102”) are joined to a surface of one of the wall boards (through 104a; as conveyed through FIGS. 1, 2, and 8) that is a surface to be located on the inner side of the 
However, while Toshikazu does avail a seating arrangement (as illustrated in FIG. 14) and does note the seat plate may be open as by an opening ([0023]), Toshikazu does not explicitly disclose wherein the walls are provided as four walls to surround all sides and thereby avail a partition equipped toilet.
Regardless, Masahiro teaches (FIGS. 1 and 4) a seat board (as illustrated in FIG. 1), wherein the furniture article comprises four surrounding walls (as illustrated in FIGS. 1 and 4) and further avails a partition equipped toilet (as illustrated in FIG. 1).
It would have been obvious to have incorporated the toiletry features and fourth wall with a door thereof as Masahiro teaches (FIGS. 1 and 4) into the assembly of Toshikazu (in at least the embodiment demonstrated in FIG. 14). Where the results would have been predictable as Toshikazu already contemplates openings in the seat board, and further wherein Toshikazu and Masahiro are both concerned with cardboard material furniture structures, where Toshikazu particularly also contemplates a seated embodiment availed to FIG. 14. Where advantageously, the inclusion of a toilet, and fourth wall therewith would avail the eminently useful seating arrangement of a toilet in an emergency situation as Masahiro avails ((0103]: “In addition, the size of the small space can be freely set from a semi tatami size for a simple toilet”) and avails further greater privacy for functions preferable for a toilet arrangement ([0001]: “The present invention is a partition unit that is expected to be used in the event of an emergency such as a disaster or other occasional events, such as an outdoor plaza, ground, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address the state of the art concerning cardboard furniture, constructions thereof, contemplations of arrangements, methods of use, alongside configurations and techniques for assorted knockdown furniture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/24/2022